 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   No. CR19-226 RS
                                                      )
14           Plaintiff,                               )   STIPULATION TO CONTINUE MAY 11, 2021
                                                      )   STATUS CONFERENCE TO JUNE 15, 2021
15      v.                                            )   AND TO EXCLUDE TIME UNDER THE
                                                      )   SPEEDY TRIAL ACT; ORDER
16   LORENZO LEE,                                     )
     JEFFREY MCCOY,                                   )
17   JESSE LOPEZ, III,                                )
     TIMOTHY PEOPLES,                                 )
18   EVAN MARTINEZ-DIAZ,                              )
                                                      )
19                                                    )
             Defendants.
20

21           The parties appeared before the Court on March 30, 2021 for a status conference. Defense
22 counsel for Lorenzo Lee, Gail Shifman, notified the Court that she was scheduled for surgery and would

23 not be able to work for a period during her recovery. Defense counsel has only recently returned to

24 work, is not yet working full-time, and needs additional time to review the discovery, including wiretap

25 materials, in this case, and to meet with, and discuss the discovery with her client. The parties therefore

26 stipulate and request that the Court continue the status conference set for May 11, 2021 to June 15, 2021

27 to allow for effective preparation of counsel.

28           The parties stipulate and agree that:


     STIP AND PROPOSED ORDER                              1                               v. 7/10/2018
 1         1. The status conference set for May 11, 2021 should be continued to June 15, 2021 to provide

 2            time for defense counsel to review discovery.

 3         2. The time from May 11, 2021 through June 15, 2021 should be excluded under the Speedy

 4            Trial Act because failure to grant the requested continuance would deny defense counsel the

 5            reasonable time necessary for effective preparation, taking into account the exercise of due

 6            diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by granting the

 7            requested continuance outweigh the best interests of the public and the defendants in a

 8            speedy trial and in the prompt disposition of criminal cases. See id. § 3161(h)(7)(A).

 9         IT IS SO STIPULATED.

10 DATED: May 10, 2021                                 Respectfully submitted,

11                                                     STEPHANIE M. HINDS
                                                       Acting United States Attorney
12
                                                             /s/
13
                                                       DANIEL PASTOR
14                                                     Assistant United States Attorney

15
     DATED: May 10, 2021                                        /s/                ___ ___
16                                                     GAIL SHIFMAN
                                                       Counsel for Defendant Lorenzo Lee
17

18 DATED: May 10, 2021                                          /s/                 ___ ___
                                                       ERICK L. GUZMAN
19                                                     Counsel for Defendant Jesse Lopez, III
20

21 DATED: May 10, 2021                                          /s/                 ___ ___
                                                       KENNETH WINE
22                                                     Counsel for Defendant Jeffrey McCoy

23
     DATED: May 10, 2021                                        /s/               ___ ___
24                                                     KATHY LYNN TROSCLAIR
                                                       Counsel for Defendant Timothy Peoples
25

26 DATED: May 10, 2021                                          /s/               ___ ___
                                                       ARTURO HERNANDEZ
27                                                     Counsel for Defendant Evan Martinez-Diaz
28


     STIP AND PROPOSED ORDER                           2                                v. 7/10/2018
 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court finds that exclusion from the time limits applicable under 18 U.S.C. § 3161 (the Speedy Trial Act)

 4 for the period from May 11, 2021 through June 15, 2021, is warranted because failure to grant the

 5 requested exclusion would unreasonably deny defense counsel the reasonable time necessary for

 6 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 7 The Court further finds that the ends of justice served by granting the requested continuance outweigh

 8 the best interests of the public and the defendants in a speedy trial and in the prompt disposition of

 9 criminal cases. 18 U.S.C. § 3161(h)(7)(A).

10          The status conference set for May 11, 2021 is rescheduled to June 15, 2021 at 2:30 p.m.

11

12
           May 10, 2021
13 DATED: ___________________                                    __________________________________
                                                                 HON. RICHARD SEEBORG
14                                                               Chief United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                     1                                v. 7/10/2018
